Per Curiam
The jury have found that, at the time George C. Roll conveyed the real estate in controversy to his wife, he was insolvent, and that the conveyance was made with the fraudulent intent of placing said real estate beyond the reach of his creditors. This finding was fully warranted by the evidence. It was alleged, however, that, inasmuch as the conveyance was made and recorded before the indebtedness to Meyer & Lang arose, it was not fraudulent as to them. It does not appear that they had knowledge of the conveyance, and the record was not constructive notice to them. Had they been purchasers or mortgagees the ease might have been different. Meyer & Lang were mere creditors, and were not obliged to search the records *404every time, they sold a bill of goods.* The jury having found that the conveyance was made with intent to hinder and delay subsequent creditors, there is nothing left for us to discuss.
Judgment affirmed.

 And the sale being void as to the judgment for the creditors’ claim, was void also as to the purchaser at sheriff’s sale on that judgment: — Rep.